Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 1 of 14



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO.: _______________

  HARTFORD FIRE INSURANCE
  COMPANY, a foreign corporation,

          Plaintiff,

  v.

  NEW YORK MART GROUP, INC.,
  a foreign corporation, IFRESH, INC.,
  a foreign corporation, NEW SUNSHINE
  GROUP, LLC, a Florida corporation,

        Defendants.
  __________________________________/

                   COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF

          Plaintiff, HARTFORD FIRE INSURANCE COMPANY, by and through its undersigned

  counsel, hereby sues the Defendants, NEW YORK MART GROUP, INC., IFRESH, INC. and

  NEW SUNSHINE GROUP, LLC, and states as follows:

                                  I. JURISDICTION AND VENUE

          1.      This is an action for declaratory judgment and supplemental relief under 28 U.S.C.

  §§220l and 2202.

          2.      Subject matter jurisdiction is based upon 28 U.S.C. §1332(a)(1), diversity of

  citizenship. The parties are citizens of different states and the amount in controversy exceeds the

  jurisdictional limits of this Court.

          3.      Plaintiff, HARTFORD FIRE INSURANCE COMPANY (“HARTFORD”), is a

  corporation organized and existing under the laws of the State of Connecticut, whose principal

  place of business is located in Hartford, Connecticut, and which is registered with and authorized

  to do business in the State of Florida. HARTFORD is a citizen of the state of Connecticut.
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 2 of 14
                                                                      CASE NO.: _______________


          4.      Defendant, NEW YORK MART GROUP, INC. (“NYMG”), is a corporation

  organized and existing under the laws of the State of New York, whose principal place of business

  is located in New York, New York. NYMG is a citizen of the state of New York.

          5.      Defendant, IFRESH, INC. (“IFRESH”), is a corporation organized and existing

  under the laws of the State of New York, whose principal place of business is located in New York,

  New York. IFRESH is a citizen of the state of New York.

          6.      Defendant, NEW SUNSHINE GROUP, LLC (“NSG”), is a corporation organized

  and existing under the laws of the State of Florida, whose principal place of business is located in

  Marathon, Monroe County, Florida. NSG is a citizen of the state of Florida.

          7.      The amount in controversy exceeds Seventy-Five Thousand and 00/100 Dollars

  ($75,000.00), exclusive of interest, costs and attorneys’ fees, and this Court otherwise has

  jurisdiction over the subject matter hereof.

          8.      Venue is proper in this Court because at least one of the corporate Defendants

  conducted the business giving rise to the instant claims within this jurisdiction and resides in this

  jurisdiction.

          9.      All conditions precedent to the filing of the instant action have occurred or have

  otherwise been waived.

                                  II. GENERAL ALLEGATIONS

          10.     On June 11, 2015, SKKR Trading, LLC d/b/a 38 Live Bait (“38 Live Bait”) filed

  suit against NSG and NYMG in the action styled SKKR Trading, LLC d/b/a 38 Live Bait v. New

  York Sunshine Group, LLC and New York Mart Group, Inc., Manatee County Circuit Court Case

  No. 2015 CA 2733 (the “Underlying Litigation”).

          11.     On April 17, 2017, the Court in the Underlying Litigation issued a Final Judgment

  against NSG and NYMG in the amount of Three Hundred Sixty-Six Thousand Four Hundred

                                                  -2-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 3 of 14
                                                                     CASE NO.: _______________


  Eighty-Eight and 22/100 Dollars ($366,488.22), together with interest at the statutory rate. A true

  and correct copy of the Final Judgment is attached hereto as Exhibit “A”.

         12.     On March 7, 2017, the Court in the Underlying Litigation also issued an Order

  Granting Plaintiff’s Entitlement to, and Amount of, Attorneys’ Fees Pursuant to the Court’s

  November 7, 2016 Order and Amount of Attorneys’ Fees Pursuant to the Court’s January 27, 2017

  Order (the “Attorneys’ Fees Order”), awarding attorneys’ fees to 38 Live Bait and against NSG

  and NYMG in the amount of Forty Thousand Six Hundred Fifty-Four and 50/100 Dollars

  ($40,654.50). A true and correct copy of the Attorneys’ Fees Order is attached hereto as Exhibit

  “B”.

         13.     As a result of the entry of the Final Judgment and Attorneys’ Fees Order in the

  Underlying Litigation, NSG and NYMG filed an appeal before the Florida Second District Court

  of Appeals in Consolidated Case Nos. 2D17-1432 and 2D17-2051 (the “Appellate Litigation”).

         14.     At the request of NSG, NYMG and IFRESH (collectively, the “INDEMNITORS”),

  on June 30, 2017, HARTFORD, as surety, issued two (2) separate and distinct Supersedeas Bonds,

  bearing nos. 72BSBFS5949 and 72BSBFS5954 (collectively, the “Bonds”), on behalf of NYMG

  and NSG, as principals, and in favor of the 38 Live Bait, as obligee. Supersedeas Bond No.

  72BSBFS5949 was issued in the amount of Three Hundred Eighty-Five Thousand Four Hundred

  Seventy-One and 97/100 Dollars ($385,471.97) and was intended to secure the Final Judgment;

  Supersedeas Bond No. 72BSBFS5954 was issued in the amount of Forty-Four Thousand Seven

  Hundred Sixty and 61/100 Dollars ($44,760.61) and was intended to secure the Attorneys’ Fees

  Order. True and correct copies of the Bonds are attached hereto as Composite Exhibit “C”.

         15.     On June 12, 2017, and as a condition precedent to issuing the Bonds,

  INDEMNITORS executed a General Indemnity Agreement (“Indemnity Agreement”) in favor of




                                                  -3-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 4 of 14
                                                                      CASE NO.: _______________


  HARTFORD. A true and correct copy of the Indemnity Agreement is attached hereto and made a

  part hereof as Exhibit “D”.

         16.      Pursuant to Article 4 of the Indemnity Agreement, the INDEMNITORS, jointly and

  severally, agreed to immediately indemnify, hold harmless, and exonerate HARFTORD from and

  against any and all losses and/or expenses incurred in connection with HARTFORD’s issuance of

  the Bonds:

                  Indemnification, Hold Harmless and Exoneration. The Indemnitors
                  shall indemnify, hold harmless and exonerate Hartford from and against
                  any and all Default, Loss, Claims and exposure or liabilities relating to
                  Underwriting. The Indemnitors shall immediately be liable to Hartford
                  for all Loss from the date such Loss was incurred by Hartford. Indemnitors
                  agree that verified originals, copies, computer printouts, or other payment
                  records kept or prepared by Hartford in the ordinary course of business shall
                  be prima facie evidence of the fact and amount of Loss…. (Emphasis added)

         17.      Pursuant to Article 11 of the Indemnity Agreement, the INDEMNITORS, jointly

  and severally agreed to collateralize HARTFORD immediately upon demand to secure the surety

  against any potential losses and/or expenses incurred in connection with HARTFORD’s issuance

  of the Bonds:

                  Demand for Collateral. On Hartford’s demand, the Indemnitors shall
                  immediately but no later than thirty (30) days after demand, deposit with
                  Hartford collateral in form, amount and value acceptable to Hartford.
                  Hartford may, in its sole discretion, demand collateral under this provision
                  regardless of whether any Claim has been made, any Default has occurred,
                  or any Loss has been incurred. … Said collateral may be used by Hartford
                  in its sole discretion at any time without notice to the Indemnitors to
                  accomplish the purposes of this Agreement…. (Emphasis added)

         18.      Pursuant to Article 22 of the Indemnity Agreement, the INDEMNITORS, jointly

  and severally agreed that HARTFORD shall be entitled to specific performance of the Indemnity

  Agreement to protect its rights to indemnification, exoneration and collateralization:




                                                   -4-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 5 of 14
                                                                   CASE NO.: _______________


                Equitable Remedies. In the event of a Default, Loss or Claim, Hartford is
                entitled to specific performance of this Agreement including relief in the
                form of a preliminary, temporary or permanent injunction and/or restraining
                order or such other relief as may be available. The Indemnitors failure to
                immediately perform any obligation or requirement of this Agreement, or
                Other Surety Documents shall cause irreparable harm to Hartford for
                which there is no adequate remedy at law…. (Emphasis added)

         19.    By correspondence dated August 13, 2018, HARTFORD made demand upon the

  INDEMNITORS to immediately satisfy their obligations under the Indemnity Agreement by

  exonerating and collateralizing HARTFORD against any potential losses and/or expenses incurred

  in connection with HARTFORD’s issuance of the Bonds.               A true and correct copy of

  HARTFORD’s correspondence dated August 13, 2018, is attached hereto as Exhibit “E”.

         20.    Despite such demand, the INDEMNITORS have failed and continue to fail and/or

  refuse to fulfill their indemnity, exoneration and collateral obligation to HARTFORD.

         21.    On October 26, 2018, the Court in the Appellate Litigation affirmed the Final

  Judgment and Attorney’s Fees Order against NSG and NYMG. A true and correct copy the

  Opinion is attached hereto as Exhibit “F”.

         22.    Following the affirmation in the Appellate Litigation, HARTFORD issued several

  verbal and written demands upon the INDEMNITORS for the immediate satisfaction of the

  outstanding Final Judgment and Attorney’s Fees Order or, in the alternative, for compliance with

  the outstanding collateral demand under the Indemnity Agreement.

         23.    Despite such demands, the INDEMNITORS have failed and continue to fail and/or

  refuse to fulfill their obligations to HARTFORD under the Indemnity Agreement.

         24.    Based upon the Final Judgment and Attorney’s Fees Order entered in the

  Underlying Litigation, as affirmed in the Appellate Litigation, HARTFORD remains exposed to

  likely liability under the Bonds in the combined penal sum amount of Four Hundred Thirty

  Thousand Two Hundred Thirty-Two and 58/100 Dollars ($430,232.58).

                                                -5-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 6 of 14
                                                                       CASE NO.: _______________


          25.     Additionally, HARTFORD remains exposed to potential continuing attorneys’ fees

  and costs incurred in addressing the claims against the Bonds. As of the date of filing this

  complaint, HARTFORD incurred losses and/or expenses in the amount of Three Thousand Eight

  Hundred Forty-Six and 50/100 Dollars ($3,846.50) a result of issuing the Bonds.

          26.     HARTFORD has retained the services of the undersigned counsel to represent its

  interests in this matter and is required to pay a reasonable fee for such services.

          27.     Under the Indemnity Agreement, the INDEMNITORS, jointly and severally, agreed

  to be liable for, and agreed that HARTFORD is entitled to recover from the INDEMNITORS, any

  and all attorneys’ fees and costs incurred in the prosecution of any action under the Indemnity

  Agreement.

                COUNT I - SPECIFIC PERFORMANCE / INJUNCTIVE RELIEF
                       DEMAND FOR POSTING OF COLLATERAL
                               (AGAINST INDEMNITORS)

          28.     HARTFORD re-alleges and re-avers the allegations of paragraphs 1 through 27

  hereof, as if fully set forth herein.

          29.     This is an action for specific performance seeking equitable relief.

          30.     There exists a valid and fully enforceable contract between HARTFORD and the

  INDEMNITORS, the terms of which are memorialized in the Indemnity Agreement.

          31.     Pursuant to Article 4 of the Indemnity Agreement, the INDEMNITORS, jointly and

  severally, agreed to, upon demand, place HARTFORD in possession of sufficient funds to meet

  HARTFORD’S liabilities.

          32.     Pursuant to Article 11 of the Indemnity Agreement, the INDEMNITORS, jointly

  and severally agreed to collateralize HARTFORD immediately upon demand to secure the surety

  against any potential losses and/or expenses incurred in connection with HARTFORD’s issuance

  of the Bonds.

                                                   -6-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 7 of 14
                                                                     CASE NO.: _______________


         33.     Pursuant to Article 22 of the Indemnity Agreement, the INDEMNITORS, jointly

  and severally agreed that HARTFORD shall be entitled to specific performance of the Indemnity

  Agreement to protect its rights to indemnification, exoneration and collateralization.

         34.     As a result of the pending claims against the Bonds, HARTFORD has made demand

  upon the INDEMNITORS under the Indemnity Agreement to place HARTFORD with funds

  sufficient to cover HARTFORD’s actual and/or potential losses and/or expenses.

         35.     The INDEMNITORS have failed and/or refused to fully perform their obligations

  under the Indemnity Agreement.

         36.     The INDEMNITORS’ failure to place funds with HARTFORD in accordance with

  the Indemnity Agreement has and continues to cause irreparable harm for which HARTFORD has

  no adequate remedy at law.

         37.     HARTFORD is fearful and apprehensive that the INDEMNITORS are or will

  become financially unable to pay any amounts that may be found owing under the Bonds for which

  HARTFORD may be liable, or that the INDEMNITORS, based upon their refusal to place

  HARTFORD with sufficient funds in accordance with its demand, will sell, transfer, dispose of,

  lien, secure or otherwise divert or conceal their assets.       HARTFORD is also fearful and

  apprehensive that the INDEMNITORS will be financially unable to pay the expenses incurred

  and/or to be incurred by HARTFORD, including attorneys’ fees.

         38.     HARTFORD is entitled to legal and equitable relief for specific performance of the

  INDEMNITORS’ obligation to deposit the demanded funds with HARTFORD.

         39.     In the absence of the equitable relief sought herein, HARTFORD will suffer

  irreparable damage and loss because it will be forced to advance further funds in connection with

  the various claims on the Bonds without being adequately secured by the INDEMNITORS for its

  obligations under the Bonds.

                                                  -7-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 8 of 14
                                                                      CASE NO.: _______________


          40.     By virtue of the rights under the Indemnity Agreement, HARTFORD is entitled to

  have the INDEMNITORS post funds or other security with HARTFORD that is sufficient to cover

  the actual and/or anticipated losses and/or claims under the Bonds.

          41.     Unless the relief in the nature herein requested or its equivalent is granted,

  HARTFORD’s equitable rights will be forever lost, depriving HARTFORD of adequate security

  for its obligations under the Bonds. Further, unless the equitable relief requested below is granted,

  INDEMNITORS are likely to sell, transfer, dispose, lien, secure, or otherwise, divert their assets

  from being used to discharge INDEMNITORS’ obligations to HARTFORD.

          42.     HARTFORD has a high probability of success on the merits, as INDEMNITORS

  failure to satisfy the various conditions of the Indemnity Agreement have triggered the

  INDEMNITORS’ obligations thereunder.

          43.     The threatened injury to HARTFORD outweighs the potential damage to the

  INDEMNITORS if the relief requested herein is granted, and such relief would not be adverse to

  the public interest.

          WHEREFORE, HARTFORD respectfully requests that this Honorable Court enter a Final

  Judgment in its favor and against the INDEMNITORS, granting HARTFORD specific

  performance of the Indemnity Agreement by directing the INDEMNITORS to place HARTFORD

  with funds sufficient to cover HARTFORD’s actual and/or potential losses and/or expenses,

  awarding HARTFORD its attorneys’ fees and costs incurred in prosecution of the instant action

  pursuant to the terms of the Indemnity Agreement, and awarding HARTFORD such other and

  further relief as this Court deems necessary, just and proper.




                                                  -8-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 9 of 14
                                                                         CASE NO.: _______________


                                           COUNT II
                                  CONTRACTUAL EXONERATION
                                    (AGAINST INDEMNITORS)

           44.    HARTFORD re-alleges and re-avers the allegations of paragraphs 1 through 27

  hereof, as if fully set forth herein.

           45.    This is an action for contractual exoneration.

           46.    HARTFORD has incurred and/or will incur losses and expenses associated with its

  investigation, defense and/or handling of the above-described claims against the Bonds.

  Additional indebtedness under the Indemnity Agreement due and owing from the INDEMNITORS

  to HARTFORD will continue to accrue, including but not limited to the expenditure of funds paid:

  (i) in defense of the pending claims against the Bonds; (ii) in resolution of the pending claims

  against the Bonds; and/or (iii) in resolution of the instant litigation.

           47.    Pursuant to the Article 4 of the Indemnity Agreement, the INDEMNITORS, jointly

  and severally, agreed to exonerate HARTFORD from and against any losses and/or expenses

  incurred and/or to be incurred in connection with HARTFORD’s issuance of the Bonds.

           48.    By virtue of the right of exoneration set forth in the Indemnity Agreement,

  HARTFORD is entitled to the INDEMNITORS’ assets to protect HARTFORD from any and all

  losses and/or expenses which may be incurred in connection with HARTFORD’s issuance of the

  Bonds.

           49.    The INDEMNITORS have failed to satisfy their obligations under the Indemnity

  Agreement by refusing to exonerate or otherwise place funds with HARTFORD sufficient to cover

  the losses and/or expenses incurred and/or to be incurred under the Bonds.

           50.    Unless the personal assets of the INDEMNITORS are collateralized, HARTFORD

  will not be adequately secured for its obligation on the Bonds.




                                                    -9-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 10 of 14
                                                                        CASE NO.: _______________


           WHEREFORE, HARTFORD respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against the INDEMNITORS, requiring the INDEMNITORS to perform

   under the Indemnity Agreement as follows: (a) exonerate HARTFORD for its potential losses and

   expenses to be incurred under the Bonds; (b) pay and reimburse HARTFORD for its attorneys’

   fees and costs incurred in prosecution of the instant action; and (c) award HARTFORD such other

   and further relief as this Court deems necessary, just and proper.

                           COUNT III - COMMON LAW EXONERATION
                                 (AGAINST NYMG AND NSG)

           51.     HARTFORD re-alleges and re-avers the allegations of paragraphs 1 through 27

   hereof, as if fully set forth herein.

           52.     This is an action for exoneration at common law and in equity.

           53.     There exists a special relationship between HARTFORD, as surety, and NSG and

   NYMG collectively, as principals, arising out of the parties’ business dealings related to the Bonds,

   such that it is appropriate for common law exoneration to exist.

           54.     HARTFORD has fully and completely performed any and all obligations arising

   out of the parties’ business dealings related to the Bonds, and is wholly without fault for any losses,

   expenses and/or liabilities which have and/or may ultimately arise therefrom.

           55.     HARTFORD has incurred and/or or will incur losses and expenses associated with

   its investigation, defense and/or handling of the above-described claim against the Bonds.

   Additional indebtedness arising out of the special relationship will continue to accrue, including

   but not limited to the expenditure of funds paid: (i) in defense of the pending claims against the

   Bonds; (ii) in resolution of the pending claims against the Bonds; and/or (iii) in resolution of the

   instant litigation.




                                                    -10-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 11 of 14
                                                                     CASE NO.: _______________


          56.      Any and all losses and expenses incurred and/or to be incurred as a result of the

   special relationship between HARTFORD, NSG, and NYMG, as well as any liability which may

   be imposed upon HARTFORD as a result of the pending claim against the Bonds, arise only out

   of the vicarious, constructive, derivative or technical liability imposed upon HARTFORD as a

   result of the fault and/or wrongdoing of NSG and NYMG.

          57.      At common law, NSG and NYMG are responsible to HARTFORD for any and all

   losses and expenses incurred and/or to be incurred, and NSG and NYMG are further obligated to

   immediately provide HARTFORD with sufficient funds as needed to satisfy HARTFORD’s

   existing and potential obligations under the Bonds.

          58.      By virtue of the right of exoneration set forth at common law and in equity,

   HARTFORD is entitled to NSG and NYMG’s assets to protect HARTFORD from any and all

   losses and/or expenses incurred and/or to be incurred in connection with HARTFORD’s issuance

   of the Bonds.

          59.      NSG and NYMG have failed to satisfy their obligations at common law and in

   equity by refusing to exonerate or otherwise place funds with HARTFORD sufficient to cover the

   losses and/or expenses incurred and/or to be incurred under the Bonds.

          60.      Unless the assets of NSG and NYMG are collateralized, HARTFORD will not be

   adequately secured for its obligation on the Bonds.

          WHEREFORE, HARTFORD respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against NSG and NYMG, jointly and severally, requiring NSG and

   NYMG to exonerate HARTFORD at common law and in equity as follows: (a) provide collateral

   to HARTFORD sufficient to exonerate HARTFORD for its potential losses and expenses to be

   incurred; (b) pay and reimburse HARTFORD for its attorneys’ fees and costs incurred in




                                                  -11-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 12 of 14
                                                                     CASE NO.: _______________


   prosecution of the instant action; and (c) award HARTFORD such other and further relief as this

   Court deems necessary, just and proper.

                         COUNT IV - BREACH OF CONTRACT:
              DAMAGES / DEMAND FOR CONTRACTUAL INDEMNIFICATION
                             (AGAINST INDEMNITORS)

           61.     HARTFORD re-alleges and re-avers the allegations of paragraphs 1 through 27

   hereof, as if fully set forth herein.

           62.     This is an action for damages seeking relief at law under the Indemnity Agreement.

           63.     There exists a valid and fully enforceable contract between HARTFORD and the

   INDEMNITORS, the terms of which are memorialized in the Indemnity Agreement.

           64.     HARTFORD has fully performed all of its obligations under the Indemnity

   Agreement.

           65.     As a result of the claims against the Bonds, HARTFORD has made demand upon

   the INDEMNITORS under the Indemnity Agreement for the payment in satisfaction of the losses

   and/or expenses incurred and/or to be incurred by HARTFORD.

           66.     The INDEMNITORS have failed and/or refused to fully perform their obligations

   under the Indemnity Agreement, including but not limited to their obligation to indemnify

   HARTFORD.

           67.     As a proximate result of the INDEMNITORS’ breach of their obligations under the

   Indemnity Agreement, HARTFORD has and will continue to incur substantial financial damages,

   including but not limited to the expenditure of funds paid: (i) in defense of the pending claims

   against the Bonds; (ii) in resolution of the pending claims against the Bonds; and/or (iii) in

   resolution of the instant litigation.




                                                  -12-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 13 of 14
                                                                        CASE NO.: _______________


           WHEREFORE, HARTFORD respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against the INDEMNITORS, awarding HARTFORD its compensatory

   damages which have been and/or will be incurred as a result of the INDEMNITORS’ breach of

   the Indemnity Agreement, awarding HARTFORD its attorneys’ fees and costs incurred in

   prosecution of the instant action pursuant to the terms of the Indemnity Agreement, and awarding

   HARTFORD such other and further relief as this Court deems necessary, just and proper.

                         COUNT V - COMMON LAW INDEMNIFICATION
                                (AGAINST NYMG AND NSG)

           68.     HARTFORD re-alleges and re-avers the allegations of paragraphs 1 through 27

   hereof, as if fully set forth herein.

           69.     This is an action for damages seeking relief at common law and in equity.

           70.     There exists a special relationship between HARTFORD, as surety, and NSG and

   NYMG collectively, as principals, arising out of the parties’ business dealings related to the Bonds,

   such that it is appropriate for common law indemnification to exist.

           71.     HARTFORD has fully and completely performed any and all obligations arising

   out of the parties’ business dealings related to Bonds, and is wholly without fault for any losses,

   expenses and/or liabilities which have and/or may ultimately arise.

           72.     HARTFORD has incurred and/or will incur losses and expenses as a result of the

   special relationship between HARTFORD, NSG and NYMG. Additional indebtedness arising out

   of the special relationship has and will continue to accrue, including but not limited to the

   expenditure of funds paid: (i) in defense of the pending claims against the Bonds; (ii) in resolution

   of the pending claims against the Bonds; and/or (iii) in resolution of the instant litigation.

           73.     Any and all losses and expenses incurred and/or to be incurred as a result of the

   special relationship between HARTFORD, NSG and NYMG, as well as any liability which may



                                                    -13-
Case 4:18-cv-10276-KMM Document 1 Entered on FLSD Docket 11/28/2018 Page 14 of 14
                                                                     CASE NO.: _______________


   be imposed upon HARTFORD as a result of the pending claim against the Bonds, arise only out

   of the vicarious, constructive, derivative or technical liability imposed upon HARTFORD as a

   result of the fault and/or wrongdoing of NSG and NYMG.

          74.     At common law, NSG and NYMG are responsible to HARTFORD for any and all

   losses and/or expenses incurred or to be incurred.

          WHEREFORE, HARTFORD respectfully requests that this Honorable Court enter a Final

   Judgment in its favor and against NSG and NYMG, awarding HARTFORD its compensatory

   damages which have been and/or will be incurred as a result of HARTFORD’s payment of losses

   and expenses for which NSG and NYMG should be liable under the legal theory of common law

   indemnity, awarding HARTFORD its reasonable attorneys’ fees and costs incurred in prosecution

   of the instant action, and awarding HARTFORD such other and further relief as this Court deems

   necessary, just and proper.

          DATED this 28th day of November 2018.

                                                ETCHEVERRY HARRISON LLP
                                                Attorneys for HARTFORD
                                                150 South Pine Island Road, Suite 105
                                                Ft. Lauderdale, FL 33324
                                                Phone: (954) 370-1681
                                                Fax: (954) 370-1682
                                                etcheverry@etchlaw.com
                                                service@etchlaw.com

                                                 By:     s/Jeffrey S. Geller
                                                         Edward Etcheverry, Fla. Bar No. 856517
                                                         Jeffrey S. Geller, Fla. Bar No. 63721




                                                  -14-
